Citation Nr: 1243035	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-45 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis and degenerative arthritis of the back. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1958 to January 1959, and from October 1, 1961 to October 27, 1961 with the Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for osteoarthritis and degenerative arthritis of the back because new and material evidence had not been submitted.

On his November 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a December 2010 signed statement, the Veteran withdrew his request for a hearing.  The Veteran's hearing request has accordingly been withdrawn.


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service connection for osteoarthritis and degenerative arthritis of the back. 

2.  The evidence received since the May 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for osteoarthritis and degenerative arthritis of the back.


CONCLUSION OF LAW

1.  The May 1994 rating decision, which denied service connection for osteoarthritis and degenerative arthritis of the back is final.  38 U.S.C.A. § 7105 (West 2002);    38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the May 1994 rating decision is new and material; the claim for service connection for osteoarthritis and degenerative arthritis of the back is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.        §§ 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Given the Board's favorable decision on the Veteran's petition to reopen his previously denied claim of service connection for osteoarthritis and degenerative arthritis of the back, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

Law and Analysis

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R.  § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service. Id. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111 (West 2002), 38 C.F.R. § 3.304(b) (2012); see also VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The Court has held that "the burden of proof is on VA to rebut the presumption of soundness by producing clear and unmistakable evidence that the Veteran's asthma existed prior to service and . . . if the government meets this requirement, that the condition was not aggravated in service."  Crowe v. Brown, 7 Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden is a formidable one.  Id. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2012). 

In a May 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for osteoarthritis and degenerative arthritis of the back because the evidence failed to show that the Veteran's condition was incurred in-service or that the condition was aggravated beyond normal progression due to service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the May 1994 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the May 1994 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a) (2012). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The evidence of record at the time of the May 1994 rating decision consisted of the enlistment examination dated May 1958 and outpatient treatment notes from the VA medical center in Amarillo, Texas, dated November 1993.  

Potentially relevant evidence received subsequent to the May 1994 rating decision consists of private treatment reports from Dr. D.B., Dr. R.S., and Dr. E.S.S., treatment reports from Northwest Texas Healthcare System; treatment reports from the Amarillo VA medical center, treatment records from the Southwest Neuroscience & Spine Center dated August 2011, VA examinations dated March 2010 and July 2011, and statements from the Veteran and co-workers.  The Veteran also submitted a letter from P.F., a Family Nurse Practitioner from the Fox Rural Health Clinic, dated April 2010, which states that the Veteran's chronic low back problem was exacerbated by the Veteran's military service.     

The Board has reviewed the evidence since the May 1994 rating decision and has determined that it is new, as it was not of record prior to the issuance of the May 1994 rating decision.  The aforementioned evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran's current osteoarthritis and degenerative arthritis of the back is related to service.  The April 2010 report from the Fox Rural Health Clinic suggests that the Veteran's low back problem was aggravated in service.  

Thus, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for osteoarthritis and degenerative arthritis of the back.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for osteoarthritis and degenerative arthritis of the back is reopened. 

ORDER

The claim of entitlement to service connection for osteoarthritis and degenerative arthritis of the back is reopened.  To that extent only, the claim is granted.

REMAND

The Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a osteoarthritis and degenerative arthritis of the back.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The Veteran served on active duty from May 1958 to January 1959, and from October 1, 1961 to October 27, 1961.  In a March 2010 VA examination, the Veteran reported that while in service from May 1958 to January 1959, he developed back pain as a result of basic training (marching, digging holes and doing exercises).  The Veteran further reported that when he was called back into active duty in October 1961, the medical examiner told him that his "back was bad" and was given a medical discharge.  See October 1961 entrance examination.  

In the May 1958 entrance examination, a spine or other musculoskeletal condition was not noted on entry into service.  Later, in an October 1961 entrance examination, the examiner reported that the Veteran had injured his back in a car accident in 1954 and also while playing football in 1952.  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  However, the October 1961 entrance examination also included x-ray evidence of an old compression at L-1 with residual anterior wedge and with local degenerative joint disease.  Therefore, the Board finds that the Veteran's back condition was "noted" in the 1961 entrance examination, but not "noted" in the 1958 entrance examination.  

A VA examination was conducted in July 2011.  The examiner opined that the Veteran's pre-service back injury in 1954 (car accident), was "less likely as not" permanently aggravated by the Veteran's service of 26 days (from October 1, 1961 to October 27, 1961).  However, the examination is silent as to whether or not the Veteran's back injury clearly and unmistakably preexisted service (prior to May 1958) and whether or not it was aggravated during the Veteran's first period of military service from May 1958 to January 1959.  This is especially relevant given the Veteran's assertions regarding his back pain during basic training at this time.

A Veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In the present case, medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had osteoarthritis and degenerative arthritis of the back prior to service in May 1958, and whether there is clear and unmistakable evidence that it was not aggravated beyond its natural progression from May 1958 to January 1959.  If this two-part test is not met, medical comment is still needed concerning the etiology of the Veteran's current osteoarthritis and degenerative arthritis of the back in terms of the likelihood that it had its onset in service or is otherwise related to service.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding the presumption of soundness, the rebuttal of the presumption of soundness, and service connection based on aggravation of pre-existing disorders.  See 38 U.S.C.A.         §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2012); Wagner v. Principi, 370 F.3d 1089, 1093                (Fed. Cir. 2004).

2.  If available, refer the case to the July 2011 VA examiner for a supplemental medical opinion to address whether the Veteran's current osteoarthritis and degenerative arthritis of the back clearly and unmistakable preexisted service prior to May 1958 and whether there is clear and unmistakable evidence that it was not aggravated beyond its natural progression from May 1958 to January 1959 (another examination is not required).  

The examiner must state whether osteoarthritis and degenerative arthritis of the back clearly and unmistakably (obvious, manifest or undebatable) existed prior to his entrance into service in May 1958 and whether the evidence is clear and unmistakable (obvious, manifest or undebatable) that it was not aggravated during, or as a result of, his service from May 1958 to January 1959.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)   

If it is determined that the Veteran's osteoarthritis and degenerative arthritis of the back did not clearly and unmistakably exist prior to service, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disability had its onset in service or is otherwise related to service.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  Thereafter, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


